Title: To Thomas Jefferson from Jacob Lewis, [11 November 1802]
From: Lewis, Jacob
To: Jefferson, Thomas


          
            Sir/
            Barney’s Hotel George TownThursday. 2 ock PM [11 Nov. 1802]
          
          The repeated disopointments which I meet with, In my Consular appointments, has brought upon me a series of Expenses, & thereby greatly disminished my fortune—having a perfect Confidence In the Justice & loyalty of the President of the U.S., I came hither for the purpose of once more soliciting your Patronage—you have assurd me that I still hold my rank In the mind of the President—this Circumstance Is highly gratifying, and alone flatters me to hope, that his good will toward me will be evinced by that readiness which he has at all times shown to repare the sufferings of all those who reliy on his Justice,—I am perfectly Aware of the many applications which are now before you for Consulur offices,—I trust (notwithstanding) that among the whole number of applicants few, if any, will be found, whose claims stand anteceedant to my own, and I will venture to add, that, None, be them whom they may, have sacrificed more or have been more ready In supporting republicans and the administration of Mr. Jefferson, than myself—Mr. Granger the Postmaster General, Is perfectly well acquainted with my politicul creed & carracter. & Knows well, In what manner I have been persecuted by Federal wrath—
          I have the Honor to be with the highest Consideration & Respt your very Obt. Servt
          
            J Lewis
          
        